



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Budimirovic, 2015 ONCA 142


DATE: 20150304

DOCKET: C59336

MacFarland, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alexsander Budimirovic

Appellant

Alexsander Budimirovic, acting in person

Jeremy Streeter, for the respondent Public Prosecution
    Service of Canada

Heard and released orally:  February 24, 2015

On appeal from the judgment of Justice Hugh OConnell of
    the Superior Court of Justice, dated September 15, 2014 to dismiss his
    application for
certiorari
.

ENDORSEMENT

[1]

The appellant appeals the decision of OConnell J. to dismiss his
    application for
certiorari
. The appellant sought to quash his
    committal for trial by Tetley J. in Newmarket, Ontario on May 30, 2013.

[2]

His position before OConnell J. and before this court, is that Tetley
    J. lost jurisdiction when he did not grant him a further adjournment in April
    of 2012. The application judge concluded that there was no merit in his
    application and dismissed it.  We agree with his decision.

[3]

In his careful reasons, the application judge reviewed in detail the
    lengthy history of this matter which began when the appellant was charged on
    November 26, 2009 with trafficking in heroin, two counts of possessing heroin
    for the purpose of trafficking, possessing marijuana and failing to comply with
    a recognizance.

[4]

The preliminary inquiry was originally scheduled to commence on May 20,
    2010 and was not completed until May 30, 2013 and now has been delayed a
    further 20 plus months while this appeal has worked its way through the system.

[5]

In our view, the preliminary inquiry judge was more than reasonable in
    accommodating the appellant. His refusal to grant yet a further request for
    adjournment by the appellant was a matter for his discretion and was reasonable
    in all the circumstances. There has been no denial of natural justice to the
    appellant and as the application judge noted:

Nothing in this record does other than make it plain that
    Justice Tetley indulged and ensured that Mr. Budimirovic as a
    self-represented party as time went on, was given exquisite attention to
    fairness inclusive of preservation of natural justice.

[6]

We agree with that comment.

[7]

The appeal is dismissed.  This matter is remitted to the Superior Court
    of Justice to fix the trial date at the earliest available date.


J. MacFarland J.A.

M.
    Tulloch J.A.


G.
    Pardu J.A.


